DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 22, 2021 has been entered. Claims 21, 23–24, 26–28, 31, 33–35, 37, 38, 40 and 69 – 71 are pending and have been examined. 
	
Response to Amendments
In the reply filed 12/22/2021, claims 21, 23, 26 – 28, 33 – 35, 37, 40 and 69 were amended. New claims 70 – 71 were added. Accordingly, claims 21, 23–24, 26–28, 31, 33–35, 37, 38, 40 and 69 – 71 pending. 
Response to Arguments
Applicant's arguments with respect to claims 21, 23–24, 26–28, 31, 33–35, 37, 38, 40 and 69 – 71 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner respectfully disagrees with applicant’s arguments on pages 10 – 12, that prior art does not teach amended independent claim limitations. Applicant specifically argues, 
 “As shown by the above, Carus merely teaches that separate files are generated separately
( e.g., by different departments) and then the files are compiled into a single file. The only
information extracted from the file is information that identifies the patient and dates of
admittance/discharge of the patient. Carus is not determining "specified types of medical
documents" in the files. The file then has an indicator of how many documents are in the file (see, e.g., item number 320 in Figure 3 of Carus). Carus does not have any teaching or suggestion of determining (e.g., classifying) a file to determine different types of medical documents that exist within the file and then apportioning (e.g., dividing the file into portions) based on the different types of medical documents identified within the file. Further, in the teaching of Cams, the document portions of the single, combined file (e.g., the ”

Examiner respectfully disagrees, Carus [0009] teaches “specified types of medical documents.” Specifically, it states, “In one embodiment, the invention includes a method for processing any type of file that needs any type of processing.  In this embodiment, the method includes receiving a file to be processed in a monitored directory on a file server; creating job information from information in the file to be processed or from predetermined information based on the identity of the monitored directory; storing the job information in a database; performing at least one operation on the file to be processed, thereby creating a processed file, wherein the at least one operation performed is determined from the job information stored in the database.  In one embodiment, the processed file may be stored in a client database.  The files that may be processed according to this method include audio files, voice files, video files, picture files, and text files.  In one embodiment, the method includes processing medical records.  The medical record processing operations include medical coding.  In this aspect of the invention, the medical codes may be justified by text in the file to be processed.).” Therefore, examiner is not persuaded. 
Examiner respectfully disagrees with applicant’s further arguments on pages 13 – 14, that prior art does not teach, “identifying file portions contained within a single electronic file, as recited in Applicant's claims.” Carus [0049] teaches, “Preferably, the formatted coded file 164 is an XML file that is marked up such that the selected codes are linked to the portions of text which justifies the selected codes.  In general, however, the formatted coded file 164 may be in any format suitable for associating codes with portions of text found to justify those codes.” Therefore, examiner is not persuaded. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23–24, 26–28, 31, 33–35, 37, 38, 40 and 69 rejected under 35 U.S.C. 103 as being unpatentable over Carus, US Patent Application Publication No.: 2004/0220895 (Hereinafter “Carus”), and further in view of Chitiveli et al., U.S. Patent Application Publication No.: 2010/0306204 (Hereinafter “Chitiveli”).
Regarding claim 21, Carus teaches a method of automatically classifying information in files, comprising: 
importing an electronic a file comprising medical records (Carus [0009]: The files that may be processed according to this method include audio files, voice files, video files, picture files, and text files.  In one embodiment, the method includes processing medical records.  The medical record processing operations include medical coding.  In this aspect of the invention, the medical codes may be justified by text in the file to be processed.); 
wherein the electronic file includes multiple unknown types of medical documents (Carus [0009]: In one embodiment, the invention includes a method for processing any type of file that needs any type of processing.  In this embodiment, the method includes receiving a file to be processed in a monitored directory on a file server; creating job information from information in the file to be processed or from predetermined information based on the identity of the monitored directory; storing the job information in a database; performing at least one operation on the file to be processed, thereby creating a processed file, wherein the at least one operation performed is determined from the job information stored in the database.  In one embodiment, the processed file may be stored in a client database.  The files that may be processed according to this method include audio files, voice files, video files, picture files, and text files.  In one embodiment, the method includes processing medical records.  The medical record processing operations include medical coding.  In this aspect of the invention, the medical codes may be justified by text in the file to be processed.);
determining specified types of medical documents in the electronic file by classifying information contained within the electronic file using two or more classifiers associated with a classification mechanism (Carus [0050]: A code classifier program 165 may be applied to the coded file 164 to produce a refined formatted coded file 167.  The code classifier 165 may refine the coded file 164 by eliminating some of the codes that were suggested by the coding engine 157.  The code classifier 165 may contain filters that recognize particular codes that are irrelevant for particular purposes.  For example, files from a particular source, such as a dermatologist's office, may include text that suggests a code indicating treatment for high blood pressure, which the coding engine 157 picks up on and suggests a code for that treatment.  However, the code classifier 165 may recognize that the source of the file is a dermatologist's office, and may restrict the allowable codes to those treatments that are relevant to dermatology.  In general, the code classifier may contain one or more site-specific probabilistic filters, wherein each hospital that saves files on the file server 120 has a corresponding site specific probabilistic filter that is applied to each of the files that particular hospital saves on the file server 120.), 
wherein a score is computed for each of the two or more classifiers and a result of the classifier with the better score is used to determine a specified type of medical document, wherein the information classified includes text contained within the electronic file, and wherein the electronic file is classified as having at least two different specified types of medical documents (Carus [0172]: In step 2925, the precision threshold may be read and set for the classifier from a client-specific data file.  In step 2926, client specific probability results may be read from data file 2999 into a prior probability array 2998.  In step 2927, the unique codes in the coding table 2382 may then be sorted by their prior probability.  Zero may be used as the probability when the code does not appear in the data file(s).  In step 2928, an index may be computed that specifies where codes may appear in the sorted list that would make the score for the document lower than the: threshold.);
apportioning the electronic file into a plurality of file portions based on the determined specified types of medical documents (Carus [0049]: Preferably, the formatted coded file 164 is an XML file that is marked up such that the selected codes are linked to the portions of text which justifies the selected codes.  In general, however, the formatted coded file 164 may be in any format suitable for associating codes with portions of text found to justify those codes.), 
wherein apportioning the electronic file includes identifying the file portions as distinct portions of the electronic file that correspond to one of the specified types of medical documents determined by the classification, and wherein the identifying includes determining an identification of the specified type of medical document and page numbers for each file portion (Carus [Abstract]: The invention includes a medical document handling system and method and automated coding systems and methods for assigning predetermined medical codes to medical documents based on the documents' contents.  The invention functions by analyzing electronic medical records and extracting medical information using natural language processing and machine learning.  The system collects and amalgamates medical documentation in various formats from multiple sources and locations, normalizes the information, analyzes the information, recognizes information indicating contents corresponding to classification codes, assigns classification codes, and presents information in context correlated to medical records for billing and other purposes.):
Carus does not clearly teach, assigning, at least one bookmark to each of the file portions in the electronic file, wherein the at least one bookmark includes the identification of the specified type of medical document and the page numbers for each of the file portions in the electronic file; However, Chitiveli [0030] teaches, “In one embodiment, the category manager 210 may evaluate a collection of documents to identify ones that are distinct from one another and ones that are near duplicates of one of the documents 152.  Once classified by the document scorer 220, the category manager 210 may track which documents are distinct and which ones are near duplicates of one another.  Thus, each category 154 managed by the category manager 210 may reference at least one document (i.e., one distinct document 152) and zero or more near-duplicates of that distinct document 152.  In another embodiment, the category manager 210 may also create a new category for each near-duplicate document to improve accuracy in classifying documents.  Each document 152 may be of any file type such as a web page, a word processor document, a spreadsheet, a presentation, etc.”
decorating the electronic file with the at least one bookmark assigned to each of the file portions in the electronic file, each bookmark corresponding to the specified type of medical document and the page numbers assigned for each file portion in the electronic file (Chitiveli [0038]: “The condition may involve metadata of a document, categories 154, similarity scores 164, related document types of the document, etc., and any combination thereof.  The action may include deleting a document, ignoring a document, marking a document with an associated status (e.g., "duplicate", "near duplicate", "similar", etc.), deprecating a document, notifying a user, creating a new category, etc.” Here, bookmarks are similar to the metadata markings of the documents.).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Carus et al. to the Chitiveli et al.’s system by adding the feature of marking documents. Ordinary skilled artisan would have been motivated to do so to provide Chitiveli’s system with enhanced document classification. (See Chitiveli [0017], [0034, [0038]). In addition, the references (Carus and Chitiveli) teach features that are analogous art and they are directed to the same field of endeavor, such as document classification. This close relation suggests a high expectation of success when combined.
Regarding claim 23, the method of claim 21, further comprising identifying at least one date and other metadata of at least one file portion of the electronic file (Chitiveli [0005]: Some systems identify duplicates using metadata.  For example, some systems may use metadata such as document title, document size, and document creation date, etc. (or some combination thereof) to identify duplicates.).
Regarding claim 24, the method of claim 21, further comprising identifying duplicate information (Chitiveli [0006]: The operation may also include determining, based on the plurality of similarity scores, whether the received document is one of a duplicate and a near-duplicate of one of the documents assigned to one of the plurality of categories.  Upon determining that the received document is not a duplicate, or near duplicate, to a document assigned to any of the plurality of categories a new category may be created for the received document.  Additionally, a classifier associated with the new category may be trained using the received document.  The trained classifier is configured to determine a measure of similarity between the received document and an input document.  Upon determining that the received document is a duplicate, or near duplicate, to a document assigned to at least one of the plurality of categories, the document is assigned to the determined category.  Additionally, a classifier associated with the determined category may be trained using the received document.).
Regarding claim 26, the method of claim 21, further comprising creating metadata for the identification and the page numbers (Chitiveli [0038]: The condition may involve metadata of a document, categories 154, similarity scores 164, related document types of the document, etc., and any combination thereof.  The action may include deleting a document, ignoring a document, marking a document with an associated status (e.g., "duplicate", "near duplicate", "similar", etc.), deprecating a document, notifying a user, creating a new category, etc.).
Regarding claim 27, the method of claim 21, wherein the type of medical document includes one or more of the following types of medical documents, a request for authorization, a utilization review determination, and a physician’s progress report (Carus [0050]: A code classifier program 165 may be applied to the coded file 164 to produce a refined formatted coded file 167.  The code classifier 165 may refine the coded file 164 by eliminating some of the codes that were suggested by the coding engine 157.  The code classifier 165 may contain filters that recognize particular codes that are irrelevant for particular purposes.  For example, files from a particular source, such as a dermatologist's office, may include text that suggests a code indicating treatment for high blood pressure, which the coding engine 157 picks up on and suggests a code for that treatment.  However, the code classifier 165 may recognize that the source of the file is a dermatologist's office, and may restrict the allowable codes to those treatments that are relevant to dermatology.  In general, the code classifier may contain one or more site-specific probabilistic filters, wherein each hospital that saves files on the file server 120 has a corresponding site specific probabilistic filter that is applied to each of the files that particular hospital saves on the file server 120.).
Regarding claim 28, Carus teaches an automated medical document classification system for files under medical review, comprising:
a classification system implemented on one or more computer systems, wherein the classification system is configured to implement (Carus [0004]: Other systems of medical classification include the Current Procedural Terminology (CPT), published by the American Medical Association (AMA).  The CPT provides classification codes for medical diagnoses to provide a uniform language for medical services including surgical, radiological, diagnostic, and therapeutic services, as well as codes for services provided in various medical specialties and laboratory procedures.  Another classification system is the Systemized Nomenclature of Medicine (SNOMED), published by the College of American Pathologists (CAP).  SNOMED provides detailed and specific classification codes for clinical information and reference terminology and is cross-referenced to the ICD.): 
importing, an electronic file comprising medical records (Carus [0009]: The files that may be processed according to this method include audio files, voice files, video files, picture files, and text files.  In one embodiment, the method includes processing medical records.  The medical record processing operations include medical coding.  In this aspect of the invention, the medical codes may be justified by text in the file to be processed.), 
wherein the electronic file includes multiple unknown types of medical documents (Carus [0009]: In one embodiment, the invention includes a method for processing any type of file that needs any type of processing.  In this embodiment, the method includes receiving a file to be processed in a monitored directory on a file server; creating job information from information in the file to be processed or from predetermined information based on the identity of the monitored directory; storing the job information in a database; performing at least one operation on the file to be processed, thereby creating a processed file, wherein the at least one operation performed is determined from the job information stored in the database.  In one embodiment, the processed file may be stored in a client database.  The files that may be processed according to this method include audio files, voice files, video files, picture files, and text files.  In one embodiment, the method includes processing medical records.  The medical record processing operations include medical coding.  In this aspect of the invention, the medical codes may be justified by text in the file to be processed.);
determining specified types of medical documents in the electronic file by classifying information contained within the electronic file using two or more classifiers associated with a classification mechanism (Carus [0050]: A code classifier program 165 may be applied to the coded file 164 to produce a refined formatted coded file 167.  The code classifier 165 may refine the coded file 164 by eliminating some of the codes that were suggested by the coding engine 157.  The code classifier 165 may contain filters that recognize particular codes that are irrelevant for particular purposes.  For example, files from a particular source, such as a dermatologist's office, may include text that suggests a code indicating treatment for high blood pressure, which the coding engine 157 picks up on and suggests a code for that treatment.  However, the code classifier 165 may recognize that the source of the file is a dermatologist's office, and may restrict the allowable codes to those treatments that are relevant to dermatology.  In general, the code classifier may contain one or more site-specific probabilistic filters, wherein each hospital that saves files on the file server 120 has a corresponding site specific probabilistic filter that is applied to each of the files that particular hospital saves on the file server 120.), 
wherein a score is computed for each of the two or more classifiers and a result of the classifier with the better score is used to determine a specified type of medical document, wherein the information classified includes text contained within the electronic file, and wherein the electronic file is classified as having at least two different specified types of medical documents (Carus [0172]: In step 2925, the precision threshold may be read and set for the classifier from a client-specific data file.  In step 2926, client specific probability results may be read from data file 2999 into a prior probability array 2998.  In step 2927, the unique codes in the coding table 2382 may then be sorted by their prior probability.  Zero may be used as the probability when the code does not appear in the data file(s).  In step 2928, an index may be computed that specifies where codes may appear in the sorted list that would make the score for the document lower than the: threshold.);
apportioning the electronic file into a plurality of file portions based on the determined specified types of medical documents (Carus [0049]: Preferably, the formatted coded file 164 is an XML file that is marked up such that the selected codes are linked to the portions of text which justifies the selected codes.  In general, however, the formatted coded file 164 may be in any format suitable for associating codes with portions of text found to justify those codes.), 
wherein apportioning the electronic file includes identifying the file portions as distinct portions of the electronic file that correspond to one of the specified types of medical documents determined by the classification, and wherein the identifying includes determining an identification of the specified type of medical document and page numbers for each file portion (Carus [Abstract]: The invention includes a medical document handling system and method and automated coding systems and methods for assigning predetermined medical codes to medical documents based on the documents' contents.  The invention functions by analyzing electronic medical records and extracting medical information using natural language processing and machine learning.  The system collects and amalgamates medical documentation in various formats from multiple sources and locations, normalizes the information, analyzes the information, recognizes information indicating contents corresponding to classification codes, assigns classification codes, and presents information in context correlated to medical records for billing and other purposes.):

Carus does not clearly teach, assigning, at least one bookmark to each of the file portions in the electronic file, wherein the at least one bookmark includes the identification of the specified type of medical document and the page numbers for each of the file portions in the electronic file; However, Chitiveli [0030] teaches, “In one embodiment, the category manager 210 may evaluate a collection of documents to identify ones that are distinct from one another and ones that are near duplicates of one of the documents 152.  Once classified by the document scorer 220, the category manager 210 may track which documents are distinct and which ones are near duplicates of one another.  Thus, each category 154 managed by the category manager 210 may reference at least one document (i.e., one distinct document 152) and zero or more near-duplicates of that distinct document 152.  In another embodiment, the category manager 210 may also create a new category for each near-duplicate document to improve accuracy in classifying documents.  Each document 152 may be of any file type such as a web page, a word processor document, a spreadsheet, a presentation, etc.”
decorating the electronic file with the at least one bookmark assigned to each of the file portions in the electronic file, each bookmark corresponding to the specified type of medical document and the page numbers assigned for each file portion in the electronic file (Chitiveli [0038]: “The condition may involve metadata of a document, categories 154, similarity scores 164, related document types of the document, etc., and any combination thereof.  The action may include deleting a document, ignoring a document, marking a document with an associated status (e.g., "duplicate", "near duplicate", "similar", etc.), deprecating a document, notifying a user, creating a new category, etc.” Here, bookmarks are similar to the metadata markings of the documents.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Carus et al. to the Chitiveli et al.’s system by adding the feature of marking documents. Ordinary skilled artisan would have been motivated to do so to provide Chitiveli’s system with enhanced document classification. (See Chitiveli [0017], [0034, [0038]). In addition, the references (Carus and Chitiveli) teach features that are analogous art and they are directed to the same field of endeavor, such as document classification. This close relation suggests a high expectation of success when combined.
Regarding claim 31, the system of claim 28, wherein the classification system is configured to further implement identifying duplicate information (Chitiveli [0006]: The operation may also include determining, based on the plurality of similarity scores, whether the received document is one of a duplicate and a near-duplicate of one of the documents assigned to one of the plurality of categories.  Upon determining that the received document is not a duplicate, or near duplicate, to a document assigned to any of the plurality of categories a new category may be created for the received document.  Additionally, a classifier associated with the new category may be trained using the received document.  The trained classifier is configured to determine a measure of similarity between the received document and an input document.  Upon determining that the received document is a duplicate, or near duplicate, to a document assigned to at least one of the plurality of categories, the document is assigned to the determined category.  Additionally, a classifier associated with the determined category may be trained using the received document.).
Regarding claim 33, the system of claim 28, wherein the type of medical document includes one or more the following types of medical documents: a request for authorization, a utilization review determination, and a physician’s progress report (Carus [0050]: A code classifier program 165 may be applied to the coded file 164 to produce a refined formatted coded file 167.  The code classifier 165 may refine the coded file 164 by eliminating some of the codes that were suggested by the coding engine 157.  The code classifier 165 may contain filters that recognize particular codes that are irrelevant for particular purposes.  For example, files from a particular source, such as a dermatologist's office, may include text that suggests a code indicating treatment for high blood pressure, which the coding engine 157 picks up on and suggests a code for that treatment.  However, the code classifier 165 may recognize that the source of the file is a dermatologist's office, and may restrict the allowable codes to those treatments that are relevant to dermatology.  In general, the code classifier may contain one or more site-specific probabilistic filters, wherein each hospital that saves files on the file server 120 has a corresponding site specific probabilistic filter that is applied to each of the files that particular hospital saves on the file server 120.).
Regarding claim 34, the system of claim 28, wherein the classification system is configured to further implement creating metadata for the identification (Chitiveli [0038]: The condition may involve metadata of a document, categories 154, similarity scores 164, related document types of the document, etc., and any combination thereof.  The action may include deleting a document, ignoring a document, marking a document with an associated status (e.g., "duplicate", "near duplicate", "similar", etc.), deprecating a document, notifying a user, creating a new category, etc.).
Regarding claim 35, Carus teaches a non-transitory, computer-readable storage medium comprising program instructions stored thereon, wherein the program instructions, when executed on one or more computers, cause the one or more computers to implement a classification system records (Carus [0009]: medical classification system) configured to implement:
importing, an electronic file comprising medical records (Carus [0009]: The files that may be processed according to this method include audio files, voice files, video files, picture files, and text files.  In one embodiment, the method includes processing medical records.  The medical record processing operations include medical coding.  In this aspect of the invention, the medical codes may be justified by text in the file to be processed.), 
wherein the electronic file includes multiple unknown types of medical documents (Carus [0009]: In one embodiment, the invention includes a method for processing any type of file that needs any type of processing.  In this embodiment, the method includes receiving a file to be processed in a monitored directory on a file server; creating job information from information in the file to be processed or from predetermined information based on the identity of the monitored directory; storing the job information in a database; performing at least one operation on the file to be processed, thereby creating a processed file, wherein the at least one operation performed is determined from the job information stored in the database.  In one embodiment, the processed file may be stored in a client database.  The files that may be processed according to this method include audio files, voice files, video files, picture files, and text files.  In one embodiment, the method includes processing medical records.  The medical record processing operations include medical coding.  In this aspect of the invention, the medical codes may be justified by text in the file to be processed.);
extracting text corresponding to the medical documents from the electronic file (Carus [0045]: A software extractor program 115 may run on a hospital server.  The extractor program 115 may extract files from the hospital database 110 of patient record files.  The extractor program may select files to be extracted based on such criteria as the files' locations, their dates of creation, or because the files have been manually selected.  When the extractor program 115 selects a file it may send the file over a communications network to a centrally located file server 120 that forms part of a job management system.  The file server 120 may be configured to receive files from many different hospitals.  Preferably, the file server 120 is configured such that files from different hospitals are saved in different receiving directories, where each receiving directory is designated to receive files from a corresponding hospital.); 
determining specified types of medical documents in the electronic file by classifying information contained within the electronic file using two or more classifiers associated with a classification mechanism (Carus [0050]: A code classifier program 165 may be applied to the coded file 164 to produce a refined formatted coded file 167.  The code classifier 165 may refine the coded file 164 by eliminating some of the codes that were suggested by the coding engine 157.  The code classifier 165 may contain filters that recognize particular codes that are irrelevant for particular purposes.  For example, files from a particular source, such as a dermatologist's office, may include text that suggests a code indicating treatment for high blood pressure, which the coding engine 157 picks up on and suggests a code for that treatment.  However, the code classifier 165 may recognize that the source of the file is a dermatologist's office, and may restrict the allowable codes to those treatments that are relevant to dermatology.  In general, the code classifier may contain one or more site-specific probabilistic filters, wherein each hospital that saves files on the file server 120 has a corresponding site specific probabilistic filter that is applied to each of the files that particular hospital saves on the file server 120.), 
wherein a score is computed for each of the two or more classifiers and a result of the classifier with the better score is used to determine a specified type of medical document, wherein the information classified includes text contained within the electronic file, and wherein the electronic file is classified as having at least two different specified types of medical documents (Carus [0172]: In step 2925, the precision threshold may be read and set for the classifier from a client-specific data file.  In step 2926, client specific probability results may be read from data file 2999 into a prior probability array 2998.  In step 2927, the unique codes in the coding table 2382 may then be sorted by their prior probability.  Zero may be used as the probability when the code does not appear in the data file(s).  In step 2928, an index may be computed that specifies where codes may appear in the sorted list that would make the score for the document lower than the: threshold.);
apportioning the electronic file into a plurality of file portions based on the determined specified types of medical documents (Carus [0049]: Preferably, the formatted coded file 164 is an XML file that is marked up such that the selected codes are linked to the portions of text which justifies the selected codes.  In general, however, the formatted coded file 164 may be in any format suitable for associating codes with portions of text found to justify those codes.), 
wherein apportioning the electronic file includes identifying the file portions as distinct portions of the electronic file that correspond to one of the specified types of medical documents determined by the classification, and wherein the identifying includes determining an identification of the specified type of medical document and page numbers for each file portion (Carus [Abstract]: The invention includes a medical document handling system and method and automated coding systems and methods for assigning predetermined medical codes to medical documents based on the documents' contents.  The invention functions by analyzing electronic medical records and extracting medical information using natural language processing and machine learning.  The system collects and amalgamates medical documentation in various formats from multiple sources and locations, normalizes the information, analyzes the information, recognizes information indicating contents corresponding to classification codes, assigns classification codes, and presents information in context correlated to medical records for billing and other purposes.):
Carus does not clearly teach, assigning, at least one bookmark to each of the file portions in the electronic file, wherein the at least one bookmark includes the identification of the specified type of medical document and the page numbers for each of the file portions in the electronic file; However, Chitiveli [0030] teaches, “In one embodiment, the category manager 210 may evaluate a collection of documents to identify ones that are distinct from one another and ones that are near duplicates of one of the documents 152.  Once classified by the document scorer 220, the category manager 210 may track which documents are distinct and which ones are near duplicates of one another.  Thus, each category 154 managed by the category manager 210 may reference at least one document (i.e., one distinct document 152) and zero or more near-duplicates of that distinct document 152.  In another embodiment, the category manager 210 may also create a new category for each near-duplicate document to improve accuracy in classifying documents.  Each document 152 may be of any file type such as a web page, a word processor document, a spreadsheet, a presentation, etc.”
decorating the electronic file with the at least one bookmark assigned to each of the file portions in the electronic file, each bookmark corresponding to the specified type of medical document and the page numbers assigned for each file portion in the electronic file (Chitiveli [0038]: “The condition may involve metadata of a document, categories 154, similarity scores 164, related document types of the document, etc., and any combination thereof.  The action may include deleting a document, ignoring a document, marking a document with an associated status (e.g., "duplicate", "near duplicate", "similar", etc.), deprecating a document, notifying a user, creating a new category, etc.” Here, bookmarks are similar to the metadata markings of the documents.). and
arranging the determined portions of the electronic file (Chitiveli [0004]: When searching or managing files, it may be useful to identify duplicates and near-duplicates.  When searching, it may be desirable to collapse a set of duplicates into a single result in a search results display.  When managing content, it may be desirable to identify and eliminate duplicates from search results or from storage systems.) according to at least two different criteria (Chitiveli [0034]: For instance, the document scorer 220 may compare (e.g., via a text-based comparison) metadata and/or content of documents D5 and D3.  Metadata of a document may include any data associated with a document, such as document title, author, creation date, last modified date, last accessed date, document type, document size, document pathname, document Uniform Resource Indicator (URI), document keywords, etc. The document scorer 220 may also analyze content of documents D5 and D3.  For example, the document scorer 220 may evaluate similarity of content (e.g., words) between documents D5 and D3.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Carus et al. to the Chitiveli et al.’s system by adding the feature of marking documents. Ordinary skilled artisan would have been motivated to do so to provide Chitiveli’s system with enhanced document classification. (See Chitiveli [0017], [0034, [0038]). In addition, the references (Carus and Chitiveli) teach features that are analogous art and they are directed to the same field of endeavor, such as document classification. This close relation suggests a high expectation of success when combined.
Regarding claim 37, the storage medium of claim 35, wherein the classification system is configured to further implement identifying dates and other metadata of the identified information (Chitiveli [0005]: Some systems identify duplicates using metadata.  For example, some systems may use metadata such as document title, document size, and document creation date, etc. (or some combination thereof) to identify duplicates.).
Regarding claim 38, the storage medium of claim 35, wherein the classification system is configured to further implement identifying duplicate information (Chitiveli [0006]: The operation may also include determining, based on the plurality of similarity scores, whether the received document is one of a duplicate and a near-duplicate of one of the documents assigned to one of the plurality of categories.  Upon determining that the received document is not a duplicate, or near duplicate, to a document assigned to any of the plurality of categories a new category may be created for the received document.  Additionally, a classifier associated with the new category may be trained using the received document.  The trained classifier is configured to determine a measure of similarity between the received document and an input document.  Upon determining that the received document is a duplicate, or near duplicate, to a document assigned to at least one of the plurality of categories, the document is assigned to the determined category.  Additionally, a classifier associated with the determined category may be trained using the received document.).
Regarding claim 40, the storage medium of claim 35, wherein the classification system is configured to further implement creating metadata for the identification (Chitiveli [0038]: The condition may involve metadata of a document, categories 154, similarity scores 164, related document types of the document, etc., and any combination thereof.  The action may include deleting a document, ignoring a document, marking a document with an associated status (e.g., "duplicate", "near duplicate", "similar", etc.), deprecating a document, notifying a user, creating a new category, etc.).
Regarding claim 69, the storage medium of claim 35, wherein the at least two different criteria include at least type of medical document, date, and page (Chitiveli [0034]: For instance, the document scorer 220 may compare (e.g., via a text-based comparison) metadata and/or content of documents D5 and D3.  Metadata of a document may include any data associated with a document, such as document title, author, creation date, last modified date, last accessed date, document type, document size, document pathname, document Uniform Resource Indicator (URI), document keywords, etc. The document scorer 220 may also analyze content of documents D5 and D3.  For example, the document scorer 220 may evaluate similarity of content (e.g., words) between documents D5 and D3.”).
Regarding claim 70, the method of claim 21, wherein the classification mechanism includes an ensemble classification mechanism including at least one machine learning classifier and at least one rule-based classifier (Carus [0050]: A code classifier program 165 may be applied to the coded file 164 to produce a refined formatted coded file 167.  The code classifier 165 may refine the coded file 164 by eliminating some of the codes that were suggested by the coding engine 157.  The code classifier 165 may contain filters that recognize particular codes that are irrelevant for particular purposes.  For example, files from a particular source, such as a dermatologist's office, may include text that suggests a code indicating treatment for high blood pressure, which the coding engine 157 picks up on and suggests a code for that treatment.  However, the code classifier 165 may recognize that the source of the file is a dermatologist's office, and may restrict the allowable codes to those treatments that are relevant to dermatology.  In general, the code classifier may contain one or more site-specific probabilistic filters, wherein each hospital that saves files on the file server 120 has a corresponding site specific probabilistic filter that is applied to each of the files that particular hospital saves on the file server 120.).
Regarding claim 71, the method of claim 21, wherein scores from the two or more classifiers are weighted to determine the better score (Carus [0118]: The ICD9 document 1596 may be subjected to a classification step 1505, which may improve upon the results produced in the coding step 1504 by weighting and/or correcting the codes found in the input document 1596, thus producing a corrected output document, ICD9C 1597.  The classification step 1505 is detailed in FIG. 23.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Sperling, US 2013/0212090, Similar Document Detection and Electronic Discovery
Khattar, US 2016/0103831, Detecting Homologies in encrypted and unencrypted documents using fuzzy hashing
Yao, US 2016/0070688, Displaying Annotations of a document by augmenting the document
Shigeta, US 2016/0070687, Creating an annotation pane for a document by augmenting the document
Pike, US 2014/0074834, Storage Block Metadata Tagger
Caffary, JR., US 2016/0044040, Environment-Aware Security Tokens
Korolev, US 8,713,007, Classifying Documents using multiple Classifiers
Shima, US 7,996,405, Technique for Managing Data in Association with Tag Information
Li, US 6,631,496, System for Personalizing, organizing and managing web information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154